DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, 15, 16, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120285896 (hereinafter Black).
Regarding claim 1, Black teaches An automated adaptive sampling system for use with a source of hydrocarbon product passing through a pipeline (system and a method to measure liquid, such as oil, produced from an earthen well, [0003]), said system comprising: 
a line source of hydrocarbon fluids (skid 51, Fig. 8; skids to be sequentially coupled to a docking station at the well surface location, [0035]); 
a sampler in fluid connection to said line source, said sampler adapted to draw a predetermined draw of hydrocarbon product from the line source as a sample, said sampler passing fluid through tubing and depositing the draw into a testing receiver (automated liquid sampler 76, [0066]); 
a contaminant detector coupled to said testing receiver, said detector adapted to test a quality attribute including at least one of water, sulphur content, viscosity, clarity, temperature. density, pressure, flashpoint and/or vapor pressure of said sample either in the tubing or in the testing receiver (a pressure sensor 67 may be disposed on the liquid gathering pipe 96A to generate a signal 77 to the controller 82, [0065]); 
a controller, said controller adapted to receive a remote signal indicating at least one quality attribute of said sample from the detector, said controller programmed with a predetermined algorithm for modification of sampling frequency from a predetermined draw regimen to a new sampling regimen based on the remote signal ([0077] teaches pressure sensor 67 used to generate input signals to controller 82; signal 85 to the pump motor 73, whether or not conditioned by a current conditioning device, corresponds to a signal 84 received by the controller 82... and, in response to receiving the signal 84, the controller 82 generates a corresponding signal 85 to the pump motor 73, [0067]; rate or frequency at which the automated liquid sampler takes samples can be tailored to comport with the rate at which liquid flows from the separator and through the automated sampler sample probe by, for example, using data provided from a Coriolis mass flow meter or a volumetric flow meter. In this way, a more representative sample may be accumulated by the automated liquid sampler by taking 
Regarding claim 2, Black teaches wherein said draw regimen comprises start/stop ([0067] teaches starting an increase flow rate and stopping an increase, to decrease flowrate; Note: start/stop broadly interpreted to include starting and stopping flowrate increase as the claim does not specifically limit what is being started or stopped).
Regarding claim 3, Black teaches wherein said draw regimen comprises a modification of frequency of samples taken (the rate or frequency at which the automated liquid sampler takes samples can be tailored to comport with the rate at which liquid flows from the separator and through the automated sampler sample probe, [0052]). 
Regarding claim 4, Black teaches wherein said draw regimen comprises a modification of size of samples taken (the rate or frequency at which the automated liquid sampler takes samples can be tailored to comport with the rate at which liquid flows from the separator and through the automated sampler sample probe by, for example, using data provided from a Coriolis mass flow meter or a volumetric flow meter. In this way, a more representative sample may be accumulated by the automated liquid sampler by taking samples more frequently when the flow rate is higher and less frequently when the flow rate is lower, [0052]).
Regarding claim 5, Black teaches wherein said draw regimen comprises a modification of rate of pull (the rate or frequency at which the automated liquid sampler takes samples can be tailored to comport with the rate at which liquid flows from the separator and through the automated sampler sample probe, [0052]).
Regarding claim 8, Black teaches A method of adaptive sampling a pipeline flow of petroleum-based liquid (system and a method to measure liquid, such as oil, produced from an earthen well, [0003]) comprising steps of: 
connecting an inflow to extract liquid into a sampling system  (skid 51, Fig. 8; skids to be sequentially coupled to a docking station at the well surface location, [0035]);
drawing a sample at a draw rate including a predetermined timing and a quantity (automated liquid sampler 76, [0066]);
testing a quality attribute of the liquid within the sampling system, the quality attribute including at least one of water content sulphur content, viscosity, clarity, temperature, density, pressure. flashpoint, vapor pressure (a pressure sensor 67 may be disposed on the liquid gathering pipe 96A to generate a signal 77 to the controller 82, [0065]);
providing a controller in communication with the sampling system, the controller capable of receiving a information of the quality attribute; e. receiving the information in the controller; f. comparing the information against a predetermined quality requirement; g. modifying the draw rate (signal 85 to the pump motor 73, whether or not conditioned by a current conditioning device, corresponds to a signal 84 received by the controller 82 from the liquid/gas interface sensor 68. For example, where the liquid/gas interface sensor 68 detects an elevated liquid/gas interface (not shown) at or near the top portion of an operating range (not shown), the liquid/gas interface sensor 68 generates a signal 84 corresponding to a the elevated position of the liquid/gas interface and, in response to receiving the signal 84, the controller 82 generates a corresponding signal 85 to the pump motor 73, [0067]).
Regarding claim 9, Black teaches wherein said step of modifying comprises starting a sampling event ([0067] teaches starting an increase flow rate and stopping an increase, to decrease flowrate; Note: an increase may be considered a broadly interpreted event).
Regarding claim 10, Black teaches wherein said step of modifying comprises reprogramming the sampling frequency to increase sampling frequency for a set period of time (the rate or frequency at 
Regarding claim 11, Black teaches wherein said step of modifying comprises reprogramming the sampling rate (the rate or frequency at which the automated liquid sampler takes samples can be tailored to comport with the rate at which liquid flows from the separator and through the automated sampler sample probe, [0052]).
Regarding claim 12, Black teaches wherein said step of modifying comprises changing location of the sampling storage (arrangement provides for a "plug-out / plug-in" substitutability of the second "turndown" production facility for the first, high-capacity production facility, thereby allowing the more costly high-capacity facility to be used at another well, [0035]).
Regarding claim 15, Black teaches A method of preparing adaptive sampling of a fluid from a pipeline, said method comprising the steps of: 
drawing a predetermined draw of hydrocarbon product from the pipeline as a sample (skid 51, Fig. 8; skids to be sequentially coupled to a docking station at the well surface location, [0035]); 
depositing a draw into a testing receiver (automated liquid sampler 76, [0066]); 
testing a quality attribute of said sample, the quality attribute including at least one of water content sulphur content, viscosity, clarity, temperature, density, pressure. flashpoint, vapor pressure (a pressure sensor 67 may be disposed on the liquid gathering pipe 96A to generate a signal 77 to the controller 82, [0065]);
receiving a signal indicating at least one quality attribute of the sample in a controller (signal 85 to the pump motor 73, whether or not conditioned by a current conditioning device, corresponds to a signal 84 received by the controller 82 from the liquid/gas interface sensor 68, [0067]); 
comparing the at least one quality attribute with a predetermined quality requirement (where the liquid/gas interface sensor 68 detects an elevated liquid/gas interface, [0067]); 
modifying the sampling regimen (in response to receiving the signal 84, the controller 82 generates a corresponding signal 85 to the pump motor 73, [0067]). 
Regarding claim 16, Black teaches the step of directing further sampling to a new sampling can (liquid gathering pipe flange 96, [0066]).
Regarding claim 23, Black teaches wherein said step of testing comprises testing water content of the liquid (oil/water interface level 24, [0061]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black as applied to the claims above, and further in view of US 20170122097, hereinafter Suheil.
Regarding claims 6, 7, 14, and 17, Black does not teach: wherein said system further comprises an alarm, wherein said alarm comprises an electronic connection to a remote external device; wherein said step of modifying comprises setting an alarm; and, indicating an alarm when the step of comparing indicates a .

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black as applied to the claims above, and further in view of US 20190093468, hereinafter Aguirre.
Regarding claims 18-21, Aguirre teaches the deficiencies of Black, specifically: wherein said step of testing comprises testing sulphur content of the liquid,  viscosity of the liquid, clarity of the liquid, and temperature of the liquid (determining various real time properties of the wellbore fluid during the drilling operations, including one or more of temperature and pressures, fluid density, accumulation of cuttings, viscosity, color, presence of methane and hydrogen sulfide, pH of the fluid, fluid clarity, [0015]). Both Black and Aquirre are related to determining contents of a well. It would be obvious to one of ordinary skill in the art to combine the teachings of Aguirre into the invention of Black for at least the motivation of reducing tool corrosion, improve environmental harmony, and recovering greater amounts of hydrocarbons.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black as applied to the claims above, and further in view of US 2592464, hereinafter Plank.
Regarding claims 22, Plank teaches the deficiencies of Black, specifically: wherein said step of testing comprises testing flashpoint of the liquid (record may be kept of the quality of the stream of .

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. Applicant has modified independent claims to include detection of attributes including pressure. However, Black teaches pressure sensor 67 that contributes to control. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852